The opinion of the court was delivered by
Collins, J.
By section 22 of the act of March 5th, 1884, it was declared that the act should not apply to any municipality of this state not named as a town in its act of incorporation. By a supplement passed March 9th, 1885, it was sought to be enacted that the provisions of the act should be •extended and applied to all incorporated boroughs, camp meeting associations and other municipal commissions by whatever name designated in their act of incorporation. Gen. Stat., p. 3564, pl. 307. It was by virtue of this supplement alone that the provisions of the act could have been adopted in the borough of Deckertown. A fundamental •question, therefore, is whether the object of the later statute was expressed in its title, as required by article 4, section 7, paragraph 4, of the constitution. The title limits the enact*205ment. Hendrickson v. Fries, 16 Vroom 555, 563; Dobbins v. Northampton, 21 Id. 496, 499 ; Long Branch Commission v. Dobbins, 32 Id. 659, 661. Did the title “ Incorporated Towns,” as used in this supplement, extend to boroughs ? We think not. The word “ towns,” in a statute, is inexplicit in meaning and must be interpreted by the context, or, that failing, by the necessity and occasion of the law. Banta v. Richards, 13 Id. 497. Tried by this rule, the word has been held to include boroughs. Stout v. Glen Ridge, 30 Id. 201. But while this is so, it would seem clear that when the meaning is once ascertained it must, in the same connection, remain constant. The word cannot mean one thing in the title of an original act and another thing in the title of a supplement to that act. In this case the legislature itself, in the body of the act, interpreted the title. One purpose of the constitutional requirement of the expression in a title of the object of a statute is to ensure a conspicuous declaration of the subject of legislation; a notice so that the public, or such part of it as may be interested, may receive a reasonable intimation of the matters under legislative consideration. Rader v. Township of Union, 10 Id. 509, 512. Surely, one interested in legislation for boroughs need not anticipate any in the guise of a supplement to a statute expressly excluding them.
There is nothing inconsistent with these views in the decisions of this court in Rahway Savings Institution v. Rahway, 24 Vroom 48, and Smith v. Howell, 31 Id. 384. In the first case it was decided that a provision making dependent on consent of voters, “An act to authorize the construction of works for supplying the city of Rahway and places adjacent with pure and wholesome water,” might be repealed by a supplement to the act, and in the second it was decided that under a supplement to “An act authorizing the division of townships into street lighting districts,” &c., a limitation of the original enactment to certain classes of townships might be destroyed. In neither case was there ambiguity in the original title that the enactment resolved. The legislature *206CQuld properly, in a supplement, complete the object expressed but at first left imperfectly attained.
We would not be justified in compelling recognition of an unconstitutional statute, but there is another reason why the relator cannot prevail. By the Borough act of 1897 all boroughs are brought under uniform government. This first attempt of the legislature to perform its constitutional duty, with regard to municipalities, should be liberally construed. By section 69 it is enacted that “it shall be lawful for the council to provide for, cause to be constructed or purchase, and to operate and maintain water works and a plant for the supply of water for domestic and public use,” and full and minute powers on the subject are in that and other sections conferred. It is argued that this grant of power extends only to a future water-supply and leaves existing systems undisturbed, but this is clearly not so. The power of operation extends to existing works. Section 97, indeed, provides that public works shall be completed under pre-existing laws, but the Deckertown water works were long since completed, and, by the express terms of the new statute, passed to the councils control. By the statute under which they were constructed (section 4), the legal title to the property vested in the borough and not in the commissioners as a gitim'-corporation. The commissioners were but borough officers, and the utmost that could be claimed for them is the right, under section 97 of the new Borough act, to serve out their terms. It should be noted that the legislature has carefully guarded all private rights in the premises. By section 96 of the new act it has validated all contracts and obligations made or incurred for any borough under any act of the legislature, whether or not it lawfully conferred power to make or incur the same.
The rule to show cause will be discharged, and the writ prayed is denied.